Exhibit 99.1 Heritage Commerce Corp Earnings Increase 41% to $3.1 MillionfortheFirst Quarter of 2014 fromtheFirstQuarterof 2013 San Jose, CA –April 24, 2014 – Heritage Commerce Corp (Nasdaq: HTBK), the holding company (the “Company”) for Heritage Bank of Commerce (the “Bank”), today reported that net income increased 41% to $3.1 million, or $0.10 per average diluted common share, for the first quarter of 2014, compared to $2.2 million, or $0.07 per average diluted common share,for the first quarter of 2013, and decreased 8% compared to $3.4 million, or $0.10 per average diluted common share, for the fourth quarter of 2013.All results are unaudited. “After delivering three consecutive years of profitability, this quarter’s results continue to demonstrate that our growth strategies are working,” said Walter Kaczmarek, President and Chief Executive Officer.“Anchored by continued strong credit quality performance, solid loan production, a steady inflow of core deposits, and an improved net interest margin, we are beginning to generate operating leverage, as well.The economy in the San Francisco Bay Area is also healthy, which has contributed to strong financial results and created new lending opportunities.” “This year will mark our 20th anniversary, and we are very optimistic about the future of our Company.With the support of the many local businesses, communities, our shareholders, Board of Directors and employees, we have created a vibrant franchise,” added Mr. Kaczmarek.“As a result of another solid quarter of performance, the Board of Directors of Heritage Commerce Corp announced a $0.04 per share quarterly cash dividend to holders of common stock and Series C preferred stock (on an as converted basis).The dividend will be paid on May 28, 2014, to shareholders of record May 7, 2014.” First Quarter 2014 Highlights (as of, or for the period endedMarch 31, 2014, except as noted): u Diluted earnings per share increased 43% to $0.10 for the first quarter of 2014, compared to $0.07 per diluted share for the first quarter of 2013, and equal to the fourth quarter of 2013. u Net interest income increased 10% to $13.3 million for the first quarter of 2014, compared to $12.2 million for the first quarter of 2013, and increased 2% from $13.0 million for the fourth quarter of 2013, driven primarily by loan growth and increases in core deposits. u The fully tax equivalent (“FTE”) net interest margin increased 34 basis points to 4.05% for the first quarter of 2014, from 3.71% for the first quarter of 2013, and increased 25 basis points from 3.80% for the fourth quarter of 2013, reflecting a lower cost of funds, loan growth, and higher yields on securities. u The yield on the loan portfolio was 4.86% for the first quarter of 2014, compared to 5.13% for the first quarter of 2013, and 4.79% for the fourth quarter of 2013.The yield on the loan portfolio for the first quarter of 2014 included approximately $270,000 of interest recovered on a loan that was previously placed on nonaccrual status.Excluding this past due interest recovered, the loan yield and net interest margin (FTE) for the first quarter of 2014 would have been 4.74% and 3.97%, respectively. u Loans (excluding loans-held-for-sale) increased 17% to $941.8 million at March 31, 2014, compared to $801.9 million at March 31, 2013, and increased 3% from $914.9 million at December 31, 2013. u Credit quality remained favorable as nonperforming assets declined to $11.4 million, or 0.77% of total assets, at March 31, 2014, compared to $17.4 million, or 1.26% of total assets, at March 31, 2013, and $12.4 million, or 0.83% of total assets, at December 31, 2013. u Classified assets, net of Small Business Administration (“SBA”) guarantees, decreased 35% to $20.2 million at March 31, 2014, from $31.2 million at March 31, 2013, and decreased 15% from $23.6 million at December 31, 2013. u Net charge-offs totaled $337,000 for the first quarter of 2014, compared to net recoveries of $315,000 for the first quarter of 2013, and net charge-offs of $166,000 for the fourth quarter of 2013. u There was a $10,000 credit to the provision for loan losses for the first quarter of 2014, no provision for the first quarter of 2013, and a $12,000 credit to the provision for loan losses for the fourth quarter of 2013. u The allowance for loan losses (“ALLL”) was 2.00% of total loans at March 31, 2014, compared to 2.41% at March 31, 2013, and 2.09% at December 31, 2013. u Deposits totaled $1.26 billion at March 31, 2014, compared to $1.17 billion at March 31, 2013, and $1.29 billion at December 31, 2013.Deposits (excluding all time deposits and CDARS deposits) increased $138.3 million or 16% to $992.0 million at March 31, 2014 from $853.7 million at March 31, 2013 and increased $18.4 million or 2% from $973.6 million at December 31, 2013. u Capital ratios exceeded regulatory requirements for a well-capitalized financial institution on a holding company and bank level at March 31, 2014: Capital Ratios Heritage Commerce Corp Heritage Bank of Commerce Well-Capitalized Financial Institution Regulatory Guidelines Total Risk-Based 15.4%
